DETAILED ACTION

1.	In view of the Appeal Brief filed on February 11, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

3.	Claims 1, 3, 4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, U.S. Patent Application Publication No. 2014/0164934 (hereinafter Yang) in view of Shepherd et al, U.S. Patent Application Publication No. 2015/0149929 (hereinafter Shepherd).
	Regarding claim 1, Yang discloses a method of facilitating a collaboration session among a plurality of conferees (from Figure 1, see units 110a and 110b), each conferee using a distinct display screen, the method comprising the steps of:
	presenting a session interface on each interface device that is linked to a content sharing session wherein each session interface includes a content sharing window (from Figure 3, see Shared Space), a public queue (from Figure 3, see Image Queue) and a private queue (from Figure 3, see Private Image Queue), each queue including content representations, each content representation in the public queue associated with a file (from Figure 3, see T1) identified by any conferee to be available by any conferee during the conference session, each content representation in a private queue associated with a file (from Figure 3, see PT1) identified by a conferee associated with the private queue to be available for access only by the conferee associated with the private queue during the conference session;
	upon selection of a content representation from the public queue via any one of the interface devices, presenting the file associated 
	upon selection of a content representation from a private queue via any one of the interface devices, presenting the file associated with the selected content representation via the interface device used by the conferee to make the selection (from paragraph 0047, see user can access the images or files at any time); and
	wherein, any interface device may select and share any file associated with any content representation in the public queue and only an interface device that presents a specific private queue can access files in the private queue (see paragraph 0053). 

	As previously mentioned, Yang teaches upon selection of a content representation from the public queue, presenting the file associated with the selected content via each of the content sharing windows (from Figure 3, see Shared Space). Hence, logically, obviously and reasonably, upon selection of a content representation from a private queue (from paragraph 0047, see user can access the images or files at any time), the content should be presented in a private window that is not shared with other conferees in the content sharing windows. While Yang teaches accessing the images or files of the private queue at any time (see paragraph 0047), Yang does not explicitly show presenting the file associated with the selected content representation in a private window that is not shared with other conferees in the content sharing windows. All the same, Shepherd discloses presenting the file Private Workspace) that is not shared with other conferees in the content sharing windows. Therefore, it would have been obvious to one of ordinary skill in the art to modify Yang with presenting the file associated with the selected content representation in a private window that is not shared with other conferees in the content sharing windows as taught by Shepherd. This modification would have improved the system’s convenience by allowing a participant to vet ideas and preview content before sharing as suggested by Shepherd (see paragraph 0093).

	Regarding claim 3, Yang as modified by Shepherd discloses the claimed feature. 

	Regarding claim 4, see paragraph 0047 of Yang.
	
	Regarding claim 19, Yang discloses a method of facilitating a collaboration session among a plurality of conferees, each conferee using a distinct interface device (from Figure 1, see unit 110a) that includes a distinct display screen, the method comprising the steps of:
	prior to a content sharing session;
	receiving content files from conferees to be added to a public queue (from Figure 3, see Image Queue) associated with the content sharing session;
Private Image Queue) for each conferee and only including content files posted by an associated conferee to the specific private queue; 
	during a content sharing session;
	enabling each conferee using an interface device to access and share any file added to the public queue by any conferee (see paragraph 0053); and
	enabling each conferee to access and share any file the conferee added to the conferee’s private queue (see paragraph 0047). 

	As previously mentioned, Yang teaches upon selection of a content representation from the public queue, presenting the file associated with the selected content via each of the content sharing windows (from Figure 3, see Shared Space). Hence, logically, obviously and reasonably, upon selection of a content representation from a private queue (from paragraph 0047, see user can access the images or files at any time), the content should be presented in a private window that is not shared with other conferees in the content sharing windows. While Yang discloses accessing the images or files of the private queue at any time (see paragraph 0047), Yang does not explicitly show enabling each conferee to present any file the conferee added to the conferee’s private queue in a private window that is not shared with other conferees in the content sharing window. All the same, Shepherd discloses enabling each conferee to present any file the conferee Private Workspace) that is not shared with other conferees in the content sharing window. Therefore, it would have been obvious to one of ordinary skill in the art to modify Yang with enabling each conferee to present any file the conferee added to the conferee’s private queue in a private window that is not shared with other conferees in the content sharing window as taught by Shepherd. This modification would have improved the system’s convenience by allowing a participant to vet ideas and preview content before sharing as suggested by Shepherd (see paragraph 0093).

	Regarding claim 20, see paragraph 0047 of Yang.

	Regarding claim 21, Yang as modified by Shepherd discloses the claimed feature.

Response to Arguments 
4.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection. 
		
Allowable Subject Matter 
5.	Claims 11-18 are allowed while claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 26, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652